 In the Matter Of PACIFIC GREYHOUND LINESandBROTHERHOOD OFLOCOMOTIVE FIREMEN AND ENGINEMENCase No. R-195.-Decided December 16, 1937Motor Bus Industry-Invcsttgatton of Representatives:controversy concerningrepresentation of employees: rival organizations; substantial doubt as to ma-jority status; question concerning representation not eliminated by agreementgranting recognition to one organization, where at time of agreement suchorganization not the free choice of a majority in the unit alleged to be appro-priate ; interference, restraint, and coercion by employer in choice of representa-tives for' collective bargaining ; controversy between rival organizations as toappropriateunit-Unit Appropriate for Collective Bat gainang:wage differen-tials, skill ; history of collective bargaining relations with employer ; history ofcollective bargaining relations in industry;where other considerations determi-native of appropriate unit are evenly balanced decisive factor is the desire ofemployees involved;determination of dependent upon results ofelection-ElectionOrderedMr. Bertram Edises,for the Board.Mr. Gardiner JohnsonandMr. C. P. Randallof San Francisco, Cal.,Mr. Frederick L. PearceandMr. John H. Pratt,of Washington, D. C.,andMr. C. V. McLaughlin,of Cleveland, 0., for the Brotherhood.Mr. 0. H. Rowanof Oakland, Cal., andMr. Charlton OgburnofNew York City, for the Amalgamated.Mr. Allan R. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 25, 1937, Pioneer Greyhound Lodge No. 693, Brotherhoodof Locomotive Firemen and Enginemen, herein called the Brother-hood, filed with the Regional Director for the Twentieth Region (SanFrancisco, California) a petition alleging that a question affectingcommerce had arisen concerning the representation of bus driversemployed by Pacific Greyhound Lines, San Francisco, California,herein called the Company, and requesting an investigation and certifi-cation of representatives, pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 5,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,520 DECISIONS AND ORDERS521of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On June 18, the Regional Director issued a notice of hearing; onJune 29, a notice of change of place of hearing; and on July 2, 1937, anotice of postponement of hearing, copies of all of which were dulyserved upon the Company, its counsel, the Brotherhood, and theAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, herein called the Amalgamated, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to the foregoing notices, a hearing was heldin San Francisco, California, on July 12, and 13, 1937, before CliffordD. O'Brien, the Trial Examiner duly designated by the Board.The Board and the Brotherhood were represented by counsel andthe Amalgamated by its International vice-president.The Companyfailed to appear and was not represented.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the outset ofthe hearing, the Amalgamated moved and was granted leave to inter-vene for the purpose of opposing the holding of an election, and ofbeing heard with respect to the appropriate unit, in the event that theBoard should direct an election.The Amalgamated further movedthat the proceeding be dismissed for the reason that on or about April21, 1937, it had entered into a contract with the Company coveringwages, working conditions and terms of employment of its members,which contract by its terms does not expire until May 31, 1938, orthereafter.This motion the Trial Examiner denied.During the hearing, the Brotherhood moved that Lodge No. 97, theLos Angeles organization of the Brotherhood, be joined with PioneerGreyhound Lodge No. 693 as petitioner. This motion the TrialExaminer granted.After the hearing, pursuant to notice duly served, a hearing washeld on July 29, 1937, before the Board in Washington for the pur-pose of oral argument.Thereafter, counsel for the Amalgamatedfiled a motion with the Board to reopen the case for the purpose ofintroducing into evidence an addendum to the contract of April 21,1937, described as the Master Agreement, made on September 7, 1937,between Local Division No. 1114 of the Amalgamated and the Com-pany.The Master Agreement itself was submitted as an offer ofproof in support of the motion.Pursuant to notice duly served, ahearing on the motion and the answer thereto filed by the Brother-hood was held on September 28, 1937, before the Board in Washing-ton for the purpose of oral argument.As explained below, the mo-tion will be denied. 522NATIONAL LABOR RELATIONS BOARDDuring the course of the hearing, the Trial Examiner made numer-ous rulings on objections to the admission of evidence.The Boarclhas reviewed the rulings of the Trial Examiner and finds that no,prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPacific Greyhound Lines is a corporation organized and existingunder the laws of the State of California,' having its principal placeof business in San Francisco, California.2 It is engaged in the busi-ness of transporting for hire passengers, baggage, mail,express, andnewspapers, under regularly published tariffs, through the States ofOregon, California, Nevada, Arizona, Utah, New Mexico, and Texas.For the year ending December 31, 1936, its predecessor, Pacific Grey-hound Corporation, through its subsidiary, Pacific Greyhound Lines,Inc., carried 6,476,537 passengers a total of 30,550,742 passenger miles,with a total transportation revenue of $8,249,125.05.On December31, 1936, upon completion of the merger referred to above, PacificGreyhound Lines owned 392 and operated 371 passenger cars, and em-ployed 1,394 employees, of whom 116 were office employees,529 werepassenger car operators,229 were stationemployees,and 329 wereshop employees.On that dateits totalconsolidatedassets were $13,-857,710.27.During the year1936 its predecessorpaid to The Grey-hound Corporation of Delaware, which holds the majority of its out-standing stock, a general management fee of $7,200.As corporations whose voting capital stock is owned by The Grey-hound Corporation of Delaware and the Southern Pacific Company,"'1Through stock ownership,PacificGreyhound Lines controls California Parlor CarTours Co,and Pacific Southland Stages,Incorporated.(Board Exhibit No. 8 )2The Annual Report of The Greyhound Corporation to the Securities and ExchangeCommission for the fiscal year ended December 31, 1936, and the Report of the Inter-stateCommerce Commission,GreyhoundMergers,1936,decidedDecember 19, 1936,although not introduced in evidence,.are public documents and we take judicial notice ofthe following facts stated therein:During 1936,in accordance with the policy of TheGreyhound Corpoiation of simplifying its corporate structure,and pursuant to orders of'the Interstate Commerce Commission authorizing mergers, seven non-operating subsidi-aries of Pacific Greyhound Corporation of Delaware and one operating subsidiary,PacificGreyhound Lines,Inc, which had been the subject of a previous order of this Board(Case No C-134, decided December 18, 1936, 2 N. L R B 431), were liquidated and theirassets transferred to and liabilities assumed by Pacific Greyhound CorporationOneDecember 31, 1936, the California Transit Co,formerly an inactive subsidiary of PacificGreyhound Corporation,changed its name to Pacific Greyhound Lines, and PacificGreyhound Corporation was merged into it.The articles of incorporation of Pacific GreyhoundLines were amended and the issued and outstanding capital stock of Pacific GreyhoundCorporation continued as the issued and outstanding capital stock of Pacific GreyhoundLinesAt the same time Pacific Greyhound Lines acquired the stage and truck equip-ment and operative rights of Pacific Greyhound Corporation and Pacific Greyhound Lines,Inc.3The Greyhound Corporation of Delaware owns 61 per cent, and The Southern PacificCompany and its wholly owned subsidiary,Southern Pacific Land Company, own 39 percent of the common stock of Pacific Greyhound Lines. DECISIONS AND ORDERS523pacific Greyhound Lines and its subsidiaries are closely affiliatedwith other Greyhound Systems in the Greyhound Lines, and -d-ith in-terstate railroads.By means of optional ticket arrangements withthe Southern Pacific Company and the Northwestern Pacific Rail-way, interchange arrangements with independent bus lines, and jointoperating, traffic and facility arrangements with other GreyhoundSystems, Pacific Greyhound Lines and its subsidiaries operate as a-closely coordinated part of an integrated system of national trans--portation.We find that Pacific Greyhound Lines is engaged in traffic, com-merce, and transportation among the several States and that theemployees of the Company are directly engaged in such traffic, com-merce, and transportation.H. THE ORGANIZATIONS INVOLVEDThe Brotherhood of Locomotive Firemen and Enginemen, organ-ized on December 1, 1873, is one of the "Big Four" Railroad Brother-hoods, unaffiliated with any other labor organization. It has approxi-mately 900 locals in the United States and Canada, and a reportedmembership of approximately 60,886.4By the terms of its constitu-tion, all white locomotive enginemen and hostlers in the train andyard service, except Mexicans and Indians, are eligible for mem-bership.5Since 1933, it has also admitted motor bus drivers tomembership.On April 26, 1937, the Brotherhood issued a charter to the peti-tioner herein, Pioneer Greyhound Lodge No. 693 at San Francisco,California.At that time, 241 of the 245 members of Lodge No. 693were bus drivers employed by the Company.Lodge No. 97, at Los Angeles, California, is a joint lodge of theBrotherhood, which admits both motor bus drivers and railroad em-ployees to membership.The motor bus drivers who are members ofLodge No. 97 maintain a separate grievance committee, which byformal action authorized Lodge No. 693 to represent them at thehearing.The Amalgamated Association of Street, Electric Railway, andMotor Coach Employees of America, organized on September 15,1892, is alabor organization affiliated with the American Federationof Labor, having approximately 286 locals in the United States andCanada, and a reported membership of approximately 100,000.6 Bythe terms of its constitution, all employees of street and electric rail-6 These figures are obtained from the Handbook of American Trade-Unions,1936 Edi-tion, Bulletin No 618, an official publication of the United States Department of Labor,Bureau of Labor Statistics.L Petitioner'sExhibit No. 18, Article12, Section 22 (a) and (b).11See footnote 5 524NATIONAL LABOR RELATIONS BOARDways are eligible for membership.' In recent years, it has also admit-ted to "membership all employees of motor bus companies, includingbus drivers, station, shop, and office employees.On March 28, 1937,the Amalgamated issued a charter to the intervenor herein, LocalDivision 1114, which claims to represent all employees of the Com-pany who are not already represented by an affiliate of the AmericanFederation of Labor.III.THE QUESTION CONCERNING REPRESENTATIONOn the morning of April 20, 1937, C. P. Randall, chairman ofPioneer Lodge No. 693, delivered to L. D. Jones, general manager ofthe Company a letter stating that the majority of its bus drivers hadaffiliatedwith the Brotherhood and requesting that a date not laterthan April 25, 1937, be set for collective bargaining between theCompany and a committee elected by the drivers.8On April 21,1937, Jones replied that he had been instructed by W. E. Travis, presi-dent of the Company, to advise Randall for the Brotherhood that"as a result of satisfactory representations by and negotiations hadheretofore with Division No. 1114 of the Amalgamated . . ., a work-ing agreement regarding wages and working conditions affectingdrivers has already been executed by that organization and this Com-pany."Jones also stated that Travis would be away for two weeksbut would meet with Randall upon his return.9On May 3 and 4,at a conference between officials of the Company and a committeerepresenting the Brotherhood, Randall offered to show Travis therecords of the Brotherhood for the purpose of proving the Brother-hood'smajority.Travis, however, stated that he had signed acontract with the Amalgamated and was not interested in seeing therecords of the Brotherhood.The committee then unsuccessfully attempted to reach some settle-ment of the entire situation.On May 4, in a final effort to get theCompany's position on record, Randall wrote to Travis formally pre-senting the question of whether the Company would recognize theBrotherhood as the bargaining agency of all its drivers.10On thenight of May 5, Pioneer Lodge No. 693 met and passed a resolutionrequesting the International President of the Brotherhood to assign7 Intervenor'sExhibitNo 1, Section 1.8Petitioner'sExhibitNo 10.The letter is addressedto L. D Jonesas general man-ager of PacificGreyhound Lines,Inc , and states that a majority of the drivers of PacificGreyhound Lines, Inc.,have affiliated with the Brotherhood.As set forth in Section I,sups a,PacificGreyhoundLines, Inc, was merged intoPacific GreyhoundLines on Decem-ber 31, 1936.L.D. Jones,former general manager of Pacific Greyhound Lines, Inc.. isgeneral managerof PacificGreyhound Lines.(Board Exhibit No. 8.) It is clear fromthe recordthat the Brotherhoodin this letter was requesting recognition by PacificGreyhound Lines.YPetitioner'sExhibitNo. 11.w Petitioner'sExhibit No. 12. DECISIONS AND ORDERS525a Grand Lodge representative to the Lodge for the purpose of takinga strike vote."On May 5, 1937, Travis answered Randall's questionby stating that recognition of the Brotherhood would mean the repu-diation of the contract entered ,into in good faith with the Amalga-mated and suggesting that the entire controversy be settled by asecret election to be conducted by this Board.12Thereafter on May25, the Brotherhood filed the petition which gives rise to thisproceeding.The agreement entered into between the Company and Division No.1114 on April 21, 1937, provides that "the Company recognizes the(Amalgamated) Association, and agrees to bargain collectively withitand as representative of the Coinpany's employees employed asdrivers, station forces, mechanics, and other employees who are notalready represented by an affiliate of the American Federation ofLabor." 13The agreement also provides that upon request the Com-pany will grant leave of absence to officers of Division No. 1114 forunion business ; that on or before June 30, 1937, Division No. 1114 andthe Company will enter into negotiations for the purpose of drawingup a complete and revised working agreement, for wages and workingconditions of all employees covered by the agreement; and that theagreement, and the working agreement to be completed thereunder,shall be binding on the parties until May 31, 1938, and thereafterfrom year to year unless changed by the parties.14The Brotherhood contends that this agreement was made in vio-lation of the order of the Board inMatter of Pacific GreyhoundLines, Inc.,"and of the rights of its employees as guaranteed in Sec-tion 7 of the Act, and that the Amalgamated was not the free choiceof the majority of the employees.Specifically, the Brotherhood con-tends that (1) be.fore and after the agreement was made, the Com-pany actively helped the Amalgamated and hindered the Brotherhoodin obtaining members; and (2) the Company recognized the Amalga-mated at a time when it did not represent a majority of any class ofemployees and denied recognition to the Brotherhood although theBrotherhood represented a majority of the bus drivers.The Amalgamated, in its motion to dismiss, and at the hearing,contended that the agreement is a valid contract which effectivelysettles the question of representation.At the oral argument on"Petitioner's Exhibit No. 17.12Petitioner's Exhibit No 13.13The Amalgamatedhas a working agreementwith the Auto MechanicsUnion, affiliatedwith the AmericanFederationof Labor, to the effect that the Auto MechanicsUnion mayrepresent shop employeesof the Companywhere it has already succeeded in obtainingtheirmembership.Witnessesfor the Amalgamated stated at the hearing that shop em-ployees of the Company in Los Angeles and San Francisco are subject to this workingagreement,341ntervenor'sExhibit No. 4.i° Seepp 527,528,infra. 526NATIONAL LABOR RELATIONS BOARDSeptember 28, 1937, counsel for the Amalgamated argued that a pre-sumption had arisen that the Amalgamated represented a majorityof the bus drivers and other employees of the Company when theagreement was made, which the Brotherhood must overcome by apreponderance of the evidence,before this Board could direct anelection for the purpose of ascertaining the representative selectedby the majority of such employees.To understand the issues raised by these contentions,it is neces-sary to review the recent history of the Company's activities withregard to the attempts of its employees to join a union of their ownchoosing.Shortly after July 5, 1935,the Brotherhood,which since 1933 hadattempted with varying success to organize the bus drivers employedby Pacific Greyhound Lines,Inc., conducted a new and more suc-cessful organizing campaign.During 1935 and 1936,W.E. Travis,president of Pacific Greyhound Lines, Inc., and other officials of thatcompany took drastic and illegal steps to combat these efforts. InMatter ofPacific Greyhound Lines, Inc.,"we found that the re-spondent therein had engaged in unfair labor practices within themeaning of Section 8,subdivisions(1), (2), and(3) of the Act, byinterfering with, restraining and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, by discriminat-ing in regard to hire and tenure of employment of its employees,thereby discouraging membership in the Brotherhood,and by dom-inating and interfering with the formation and administration ofDrivers' Association, Pacific Greyhound Lines, and by contributingfinancial and other support thereto.We therefore ordered the re-spondent to cease and desist from such unfair labor practices, to re-instate with back pay two employees who had been discharged be-cause of their activities in behalf of the Brotherhood,and to with-draw all recognition from and completely disestablish Drivers' As-sociation,Pacific Greyhound Lines.On September 2, 1936, shortly after the Trial Examiner filed hisintermediate report finding that the respondent had engaged in theforegoing unfair labor practices and recommending that the respond-ent cease and, desist therefrom and take the aforesaid affirmativeaction,Travis issued the following letter :All Drivers :.. . That you may not be misled as to the effect of theexaminer's report and recommendations,please be advised thatis Case NoC-134, -decidedDecember18, 19362 NL R B 431 CfNational LaborRelations Board,Petitionerv Pacific Greyhound Lines,Inc, a Corporation,Respondent,(CC A 9th) No. 8453, decided July 16, 1937, 91 F (2d)458.The Court ordered theenforcement of the Board's older, with the exception of paragraphs relating to the with-drawal of recognition from and the disestablishment of Drivers'Association,PacificGreyhound Lines. DECISIONS AND ORDERS527this report, or any order of the National Labor Relations Boardin conformity therewith, is legally of no force and effect, untilit has been approved bya decision of the United States Court... until the Supreme Court of the United States passesupon the constitutionality of the Act, the authority of the Na-ionalLabor Relations Board and its Agents will remain inquestion .. .We trust, therefore, that all employees of Pacific GreyhoundLines will continue their past loyal cooperation with the com-pany for the development of highway transportation businessand oppose the efforts of competitors who may desire to curtailsuch development.When a legal order of the National Labor Relations Boardhas beenfinally approvedby the courts, so as to be effective, youwill be advised.Until such time, please understand, we con-sider the report of the Examiner in the Brotherhood of Locomo-tive Firemen and Enginemen's case, and any similar order of theNational Labor Relations Board, entirely outside the jurisdictionof the Board and of no effect.W. E. TRAVIS,President.'7On December 31, 1936, shortly after the Board issued its decision,Travis issued another letter to all drivers, repeating in full the letterof September 2, 1936, and especially reiterating that "until the Su-prenie Court of the United States passes upon the constitutionalityof the Act, the authority of the National Labor Relations Board andits agents will remain in question".18On December 31, 1936, Pacific Greyhound Lines, Inc., was mergedinto Pacific Greyhound Lines, Travis and the officers of the old com-pany remaining as officers of the new.On January 14, 1937, Travisand F. W. Ackerman, vice-president of the Company, met with sevenof the eight division representatives of the Drivers' Association in aconference concerning various conditions of work of the bus drivers.The minutes of that meeting, transcribed from the notes of D. Grant,secretary to Travis, reveal a complete disregard for the order of theBoard, and a determination to continue to violate the rights guaran-teed by Section 7 of the Act. According to these minutes, introducedin evidence at the hearing, and verified by C. P. Randall, a witnessfor the Brotherhood who attended the conference as a representativeof Division 6 of the Drivers' Association, the following discussionoccurred :Mr. TRAVIS. The law gives you the right to organize for col-lective bargaining in any way you see fit. I will work alongwith you in any way I can, but I would hate like the dickens to17 Petitioner's Exhibit No. 17."Petitioner'sExhibit No. 16. 528NATIONAL LABOR RELATIONS BOARDsee you close your eyes and "stick your heads into the lionsmouth" with any Brotherhood . . . If I were not connectedwith it (the Company) and you came to me for advice, andthat is what I am giving you now, all I could say is that I wouldhate like the dickens to see you take any steps that would tendto retard the growth of this business by putting it into any rail-road brotherhood . . . I think it would be an awful mistake, itwould be a catastrophe to let the railroad Brotherhood representthe employees of the bus industry, who are in competition withthe rails ...1°I don't think you need a damn thing. I took it up east withsome of the Greyhound Companies at the time of the election,and at the time of the election made the suggestion that there bean effort made to form some organization that would go clearacross the country, for bus drivers, that would give you protectionand would not be mixing up in strikes such as General Motorshave . . . If you folks are not satisfied with your organization(Drivers'Association), if it doesn't function, if it doesn't getresults, then I say it is time to do something else, which mightmean giving consideration to the Amalgamated, the C. I. 0. orthe railroad Brotherhood.Since it is functioning properly, andyou are being treated right, and there is a feeling of cooperation,and you believe in the integrity of the management, and we believein the integrity of you boys, I would not disturb it .. .Coining back to your going into some outside union. It isyour privilege to do it, if you want to. I think the worst selectionyou could make would be the Brotherhood by reason of theirrepresenting our competitors, but don't think for a minute thatthey are interested solely in you.Their prime consideration istheir own benefit.Whether it is the Brotherhood or the Amal-gamated, they want your money.If I were advising the boys I would tell you to get in touch withthe organizations of the other Greyhound Companies and formsome organization of your own .. .. .. It is so manifestly the right thing for the employees ofdifferentGreyhound Companies to have an organization that19 InMatter of Pacific Greyhound Lines, Inc, (supra)we said of similar contentionsof the respondent therein-Itmay be that the Brotherhood,,in its dual capacity of representative for theengmcmen and firemen employed in the railroad industry and for the motor coachoperators employed in the motor carrier transportation industry,at times finds itselfrepresenting two groups of emplotiees with conflicting interestsThis cannot, how-ever, justify the respondent's conduct toward its operatorsIn any event,the re-spondent went farther than merely conveying to its operators the idea that theBrothenccod represented conflicting interestsIn addition the respondent urged,persuaded and warned its operators not to join the Brotherhood and threatenedthem with discharge if they joined or remained members.By its conduct the re-spondent has clearly interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section7 of the Act. DECISIONS AND ORDERS529deals with their own industry that I think in answer to yourquestion, the chances are ten to one in favor of forming the or-ganization . . . My suggestion would be, after you discuss it withthe men and know what you want to do is that some committeefrom your organization be appointed and that you have a confer-ence with similar committees from the other companies . . . 1would be very glad to give you the names of the representativesin other companies, as soon as I can secure them, and you fellowscan write your own letters and make the suggestion and have aconference.I gave you fellows the free service of our attorneyand I would offer it again; but I think because of the criticismsthat were made of that action it would be better to have some one,on the outside that was not employed by the, company .. .Mr. WALLACH. We may ask you for help, but whichever way wedecide on, your advice will be very good.Mr. TRAVIS. Contact the other representatives and go there andsee if you cannot make a national organization, where you wouldnot be subject to the ills and vissitudes (sic) that might fall onyour shoulders if you became affiliated with an organization thatrepresents employees of ,in industry that is competitive withours. . . .20Several weeks after this conference, Travis and six elected divisionrepresentatives of the Drivers' Association who had attended the con-ference-Holly Schofield, Clarence Calhoun, Frank Gowie, J. R.Wallach, George Wilcox, and William Leslie "-proceeded to initiatethat type of "independent" national organization for bus driverswhich Travis had recommended. In the early part of February,Travis forwarded to Holly Schofield, president of the Drivers' Asso-ciation, the names of the officers of employees' associations of otherGreyhound units, and Schofield and Calhoun, secretary of the Drivers'Association, wrote letters to representatives of these other associa-tions.Just what steps were taken thereafter does not clearly appearfrom the record.On April 4, however, printed copies of the consti-tution and by-laws of a new organization, National Brotherhood ofMotor Carriers, were distributed among the bus drivers employed bythe Company.The six division representatives of the Drivers' Asso-ciation became the Regional Board of the new organization with theaddition of George Carter and J. Wallis (sic), representing the divi-sions within the Company formerly represented by Randall and Peter-son, and from April 4 to about April 14, conducted a wide-spreadcampaign to enroll the bus drivers as members.The constitution andby-laws of National Brotherhood of Motor Carriers indicate that it20 Petitioner's Exhibit No 5.21 C P. Randall and one Peterson,the remaining two division representatives, joinedthe Brotherhood. 530NATIONAL LABOR RELATIONS BOARDwas to be an organization for bus drivers, nation-wide in scope, of thetype suggested by Travis at the conference of January 14, 1937.22At a meeting in San Francisco on April 14, 1937, two days after thedecisions of the Supreme Court upholding the constitutionality of theAct, the Regional Board members abruptly dissolved the new organi-zation.Thereafter,Schofield,Wilcox,23Calhoun,Wallach, andWallis transferred their affiliation to the Amalgamated, and with theaddition of Pat James, a Reno driver, became the Executive Boardof Division No. 1114.An intensive organizing campaign in behalf of the Amalgamatedwas immediately begun with the aid of Travis and various localsuperintendents of the Company.Warren Macy, a witness for theBrotherhood, testified that on or about April 15, 1937, one Hodges,superintendent of drivers in the Los Angeles division of the Company,advised him to join the Teamsters or the Amalgamated and statedthat "I have always advised the boys against going into any railroadorganization, I'll continue to advise them the same way."Macy also,testified that on April 17 or 18, Thomas Gustafson, supervisor ofdrivers for the Company in Los Angeles, ordered him to stop solicit-ing members for the Brotherhood on Company property because "Youare just biting the hand that is feeding you and we won't stand for it",while at the same time he permitted Schofield to solicit members forthe Amalgamated on Company property.During the period fromApril to June, nine members of the Amalgamated were granted leaveof absence by the Company and were allowed to solicit membershipfor the Amalgamated on Company property, while several membersof the Brotherhood were denied leave of absence for similar pur-poses.24On April 16, 1937, the following notice was posted on the Companybulletin board at Modesto, California :Attention All DriversThere will be a meeting held at :Union Hall 16th and Capp Streets7:30 P. M., Saturday, April 17, 1937A condition exists that makes it very important that all driversattend.It is to your interest to be there.Division 1114.Amal-gamated Ass'n A. F. of L.J.R.WALLACrr.Mimeo. by Members of Office Employees #13188 A. F. of L.22 Petitioner's Exhibit No. 4." Wilcox was also a charter member of Division No. 1114, according to the testimonyof a witness for the Amalgamated.11 See also Petitioner's Exhibit No. 21 (1). DECISIONS AND ORDERS531On this notice appears the following paragraph addressed by A. W,Bobo, superintendent for the Company of Division 6, South to J. T.Lamberty and E. F. Curtis, Station Agents at Stockton and Modesto :Herewith notice that is to be posted conspicuously on yourdrivers' bulletin board. , Any men that wish sufficient time offto attend the meeting mentioned in the enclosure are authorizedto take the necessary time off providing you can spare them.26On April 20, Travis met driver Hillary H. Head at the Company'sterminal in San Francisco and after discussing the failure of the"independent organization", asked Head whether he belonged to theBrotherhood or the Amalgamated. Travis then informed Head thatin his recent visit to Detroit he had made an, arrangement with theinternational officers of the Amalgamated whereby "You boys willhave your own organization", and would not be answerable for theiractions to the Grand Lodge or main offices of the Amalgamated.On April 21, the day after the Brotherhood had requested a con-ference for the purpose of collective bargaining as the representativeof the majority of the bus drivers employed by the Company, Travissigned the above-described agreement, recognizing the Amalgamatedas the representative of all of its employees not already representedby an affiliate of the American Federation of Labor. On the follow-ing day, Travis wrote to Holly Schofield that recent court decisionshad cast such grave doubts on the legality of the Company's contractwith the Drivers' Association that it might not be binding, that theAmalgamated had represented to him that it had "sufficient member-ship to justify the request that it be recognized as the collective bar-gaining agency for the employees of the Company", and that theCompany had entered into an agreement with the Amalgamated.The letter concluded as follows :The American Federation of Labor is therefore in a positionto render needful help, both to industry itself and its employees,in offsetting the efforts of our competitors in legislative andother matters throughout the United States.This probably is the first step in securing for the industryitself and its employees a national labor organization that haslong been desired.26Thereafter, the record indicates that on at least two occasions,the Company continued to lend support and assistance to the Amal-gamated.On April 27, Holly Schofield and F. A. Hoover, of theAmalgamated, forwarded a notice of a meeting of Division No. 1114for April 30, by means of the Company mail, under the Company's25 Petitioner's Exhibit No. 22.20 Board ExhibitNo. 14.Italics supplied. NATIONAL LABOR RELATIONS BOARD"valuable package label", to the Company's agents at Fresno: T TheCompany has insisted to its employees who are members of theBrotherhood that thereisa seriousUnited States Postal fine con-nected with using the company mail for personal correspondenceand that "valuable package labels" are, to be used for company mat-ters or company station business only.28On June 8, 1937, HollySchofield issued the follo\ving notice, which was posted on the Com-pany's bulletin board, at its depot in Los Angeles :All members of Division 1114:Initiation fees and dues for month of June are now payabletoHolly Schofield or leave with despatcher .29Under these circumstances of open discrimination by the Companyin favor of the Amalgamated, we could not hold the agreement ofApril 21 to be a valid agreement, even if the Amalgamated had beenchosen by a majority of the Company's employees in an appropriateunit, because of the doubt which the Company's conduct would havecast upon the question of whether the employees had freely expressedtheir choice.31It appears from the record, however, that on April 21, 1937, whenitsagreement with the Company was signed, the Amalgamatedneither claimed to represent nor actually did represent a majority ofthe employees of the Company. Clifford W. Van Avery, a specialorganizer for the Amalgamated, testified that the Amalgamated hasbeen trying to organize the employees of the Company since 1935, andthat between 1935 and March, 1937, when Division No. 1114 receivedits charter, a total of approximately 20 employees had applied formembership.Avery further testified, however, that between April15 and April 21, 1937, a large number of employees had filed applica-tions for membership in Division No. 1114. Before the Amalgamatedapproached Travis for the purpose of signing the agreement, Avery,.who had arrived in San Francisco on April 15, was informed byvarious field organizers for the Amalgamated or knew from personalobservation that there had already signed with the Amalgamated, 95per cent of all the 90 employees of the Company at Albuquerque,Phoenix, and El Paso, 80 of the 100 or 120 employees of the Companyat Los Angeles, 115 employees in San Francisco, and between 45 and60 of the employees north of San Francisco-a total of approximately340 employees.There were the claims made on April 21, by theAmalgamated to Travis, on the basis of which the agreement was21Petitioner's Exhibit Nos. 19 (1) and 19 (2).28 Petitioner's Exhibits Nos. 20 (1), 21 (1).zo Petitioner's Exhibit No. 25.30Matter of National Electric ProductsCorporation,Base NosC-219and R-241, de-cided August 30, 1937, 3 N L R B 475;Matterof ConsolidatedEdson Company ofNew York,Inc, and ItsAffiliatedCompanies.Case No. C-245, decided November 10,1937, 4 N L. R B 71. DECISIONS AND ORDERS533signed.Avery admitted that Travis had never asked for proof ofmembership, and that no claim had been advanced to Travis that theAmalgamated represented a majority of the employees.Although noCompany pay roll or other roster of the names of employees was intro-duced in evidence, it appears from estimates submitted by the Amal-gamated itself that in September 1937 the Company employed 986employees, exclusive of shop employees, eligible for membership inthe Amalgamated.31From the records submitted by the Company initsAnnual Report to the Railroad Commission of California," itfurther appears that the Company employed a total of 1,390 em-ployees on December 31, 1936, including 1,061 employees in the samegroup eligible to membership in the Amalgamated. It is, therefore,plain that at the time the agreement was signed the Amalgamateddid not represent a majority of all the employees.33From the record it thus clearly appears that the Company and itsofficials in utter disregard of the order of this Board inMatter ofPacific Greyhound Lines, Inc.and of the rights of its employees asguaranteed in Section 7 of the Act actively encouraged membershipin the Amalgamated and discouraged membership in the Brother-hood both before and after the agreement of April 21, 1937 was signed.Aware that the Brotherhood had already claimed to represent amajority of the bus drivers, the Company nevertheless granted recog-nition to the Amalgamated as the exclusive representative, for thepurposes of collective bargaining, of all of its employees not alreadyrepresented by an affiliate of the American Federation of Labor, at atime when the Company knew that the Amalgamated neither claimedto represent nor actually did represent a majority of its employees.Under these circumstances, the Amalgamated cannot be considered thefree choice of a majority of the employees of the Company, entitledto protection in its right to such recognition under the agreement ofApril 21, 1937. Indeed, far from settling the question concerningrepresentation, that agreement, made under the circumstances de-scribed, has given rise to serious unrest and the possibility of a strikeamong the bus drivers.Even if we should adopt the contention of the Amalgamated, whichwe do not, that the agreement of April 21 raises a presumption thatthe Amalgamated represented a majority of the Company's employeesat that time and thus eliminated the question concerning representa-tion, the presumption has been conclusively rebutted by the evidencedirectly to the contrary, indicating that the designation of the Amal-31Motionto Reopen Case for Purpose of Receiving Certain Testimony,filedSeptember13, 193733Boaid Exhibit No. 833 CP Randall for the Brotherhood testifiedthat Travishad told him that althoughthe Amalgamateddid not claim to represent a majority of the employees,he was entitledto recognize a minoiity group provided the majority group had not claimed recognition 534NATIONAL LABOR RELATIONS BOARDgamated as representative was not the result of a free choice by amajority.The only petition for investigation and certification of representa-tives filed in this case concerns the representation of the bus drivers.No evidence has been presented which would warrant our findingthat a question has arisen concerning the representation of the sta-tion, shop, and office employees.We find, therefore, that a questionhas arisen concerning the representation of the bus drivers only.Wefurther find that this question concerning representation, occurringin connection with the operations of the Company, described in Sec-tion I above, tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV.TIIE APPROPRIATE UNITEmployees of the Company for present purposes are divided intotwo main classifications: bus drivers, and all other employees, in-cluding station, shop, and office employees.The Brotherhood contends that the bus drivers constitute a unitappropriate for the purposes of collective bargaining. In supportof this contention, witnesses for the Brotherhood testified to a num-ber of considerations which differentiate bus drivers from other em-ployees : bus drivers are paid by the mile rather than by the weekor the month; they are required to purchase and wear a, special uni-form; they are subject to demerit and seniority systems which do notapply to other employees; their work calls for the exercise ofextraordinary skill and judgment; they must meet the standards setby the Interstate Commerce Commission as to age and qualifications;they are required under different State Acts and under the MotorCarrier Act of 1935 to undergo annual and semi-annual physicalexaminations not required of other employees. In addition, the busdrivers regard themselves as a separate craft and associate with oneanother at terminals and elsewhere rather than with other employees;and, in many instances they are segregated by the Company as aseparate unit, particularly in the issuance of rules, regulations andbulletins,34 applicable to drivers alone, and in the organization of thebusiness of the Company, whereby drivers are classified as a separatedepartment and are responsible to different supervisory officials fromthose of other employees.As set forth above, the history of laborrelations between the Company and its employees indicates that from1933 to April 1937, the Company has recognized drivers as a sep-arate unit, and even sponsored organizations which limit theirmembership to bus drivers alone.35 In addition, the Brotherhoodintroduced in evidence and its witnesses testified to a number of81Petitioner's Exhibit Nos 2, 27.91Petitioner's Exhibit Nos. 1, 4, 5. DECISIONS AND ORDERS535contracts in the motor bus industry at large executed between variousbus companies and unions representing bus drivers as a separateunit.36The Brotherhood also cited the Decision of this Board certifyingthe Brotherhood of Railroad Trainmen as the exclusive representa-tive of the bus drivers of the Santa Fe Trail Transportation Com-pany.37On the other hand, the Amalgamated contends that all of the em-ployees of the Company, including bus drivers, mechanics, stationand office employees, except employees in supervisory positions orpositions of a confidential nature, constitute a unit appropriate forthe purposes of collective bargaining.While not denying the specificdifferences in wages, working conditions, and qualifications whichthe Brotherhood contends separate bus drivers from other employeesas a separatecraft, the Amalgamated rests its claim upon the con-tention that the industrial form of organization affords all employeesgreater economic strength and better protection than separate craftorganization.'The Amalgamated contends that employees drawing lower payconstitute a continual menace to the higher standards of the drivers,that this can be corrected by raising the standards of the otheremployees, and that general agreements covering all employees andproviding for arbitration will avoid the stoppages incident to strikesby dissatisfied minority groups among the employees.Other evi-dence in the record indicates that there exists such a large degreeof interdependence and functional coherence between the variousclasses of employees that it would be reasonable to group all em-ployees together as the appropriate unit.18As tending to show by thehistory of collective bargaining in the motor transportation industryas a whole that all the employees of the Company, taken together,constitute an appropriate unit, the Amalgamated introduced in evi-dence andits witnessestestified to a number of contracts which it hadnegotiated with various bus companies, covering all the employeesof each company."In view of the facts described above and the conflicting contentionsof the two organizations it appears that the bus drivers can be con-33Agreement between The Cardinal Stage Lines Company and The Brotherhood ofRailroad Trainmen,covering Rates, Rules,and Regulations for Motor Coach Operators,Petitioner'sExhibit No 7 ; Agreement between Santa Fe Trail Stages,Inc of Arizonaand The Biotheihood of Raihoad Trainmen,coveiing Rates,Rules,and Regulations forMotor Coach Operators, Petitioner's Exhibit No 837 bfatter of Santa Fe Trail Transportation Cornpanif,Case No R-126, decided Margin18, 1937, 2 N L R li 76733 Cf. Petitioner's Exhibit No24 passim3eMemorandum of Agreement between the North Coast Transportation Company andtheAmalsaniated Intervenors Exhibit No 2, Agreement between Interstate TiansitLines, Interstate Transit Lines, Inc. and Union Pacific Stages of California and theAmalgamated Inteivenoi's Exhbit No 357573- 38-vol 1%--35 536NATIONAL LABOR RELATIONS BOARDsidered either as a separate unit as claimed by the Brotherhood oras part of a large unit composed of bus drivers, mechanics, stationand office employees, as claimed by the Amalgamated.The differen-tiation in skill and duty of bus drivers from other employees and thehistory of collective bargaining by the Company, as well as the historyof collective bargaining in the industry at large, as cited by theBrotherhood, are proof of the feasibility of the former approach.The interdependence of the bus drivers with the other employees, thegreater economic strength claimed for the industrial form of organi-zation, and the history of collective bargaining, in the industry. ascited by the Amalgamated, are proof of the feasibility of the latterapproach.Our decision inMatter of Santa Fe Trails TransportationCompany(supra) that bus drivers are the appropriate unit clearlycannot control the determination of this question since, there, thedecision was based on an express stipulation by the Santa Fe Companythat bus drivers should constitute such a unit. InMatter of Penn-sylvania Greyhound Lines et al.where we considered in detail thequestion of the appropriate unit in reference to the employees oftwelve other Greyhound Systems, we held that "where the considera-tions which determine this question are so evenly'balanced, the de-cisive factor is the desire of the men themselves." 40On this point therecord before us affords no help.The Brotherhood claims to repre-sent a majority of the bus drivers employed by the Company; theAmalgamated claims to represent a majority of all the employees.The documentary evidence is so incomplete that neither claim can beconclusively proved from the record.As stated in Section V below, we shall direct an election to be heldamong the bus drivers employed by the Company todeterminewhether they wish to be represented by the Brotherhood, the Amalga-mated, or neither.Upon the results of this election will depend inpart the determination of the unit appropriate for the purposes ofcollective bargaining.If the bus drivers choose the Brotherhood, busdrivers alone will constitute an appropriate unit; if they choose theAmalgamated, they will have expressed their preference for a singlelarger unit consisting of all the employees.In the absence, however,of any evidence which would warrant our finding that a question con-cerning representation has arisen among the employees other thanbus drivers, and in the absence of a petition requesting a certificationof representatives of all the employees in the larger unit, it will notbe necessary at this time to determine the appropriateness of suchunit or whether the Amalgamated has been designated by a majorityof the employees in that unit.40 Case No R-151 decided September 14, 1937, 3 N L R B 622;Matter ofGlobeMa-rhine andS'tanijiingCompany,Caees Nos R-178, R-179, R-180, decided August 11. 1937.3 N L R B 294 DECISIONS AND ORDERS537V. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Brotherhood introduced as evidence of itsmembership a photostatic copy of its charter, containing the namesof 245 bus drivers admitted to membership in-Lodge No. 693 beforethe close of its charter list on April 10, 1937;41 a typewritten list of69 bus drivers admitted to membership in Lodge No. 693 after April10, 1937 ;42 and a notarized list, signed by the financial secretary ofLodge No. 97, certifying that from a check of his records the 59Pacific Greyhound drivers named therein were members of LodgeNo. 97 as of June 7, 1937.43The financial secretary of Lodge 693,the chairman of the general grievance committee of the Brother-hood, and the chairman of the local grievance committee of LodgeNo. 97 testified that from their personal knowledge and their knowl-edge of the original records, all of the drivers named in these lists,were members of the Brotherhood and employees of the Company,except four members of Lodge No. 693 who were employees ofother bus companies.The chairman of the general grievance com-mittee of the Brotherhood testified that on April 20, 1937, when itsought to bargain collectively with the Company, the above-listed369 bus drivers said to be employed by the Company were membersof either Lodge No. 693 or Lodge No. 97. The Brotherhood claimsthat on that day the Company employed a total of 640 bus drivers,and that therefore the Brotherhood then represented a majority ofthe Company's bus drivers. It further claims that as of July 12,the day of the hearing, the Company employed 680 bus drivers, ofwhich its membership still constituted a majority, despite the factthat three bus drivers, members of Lodge No. 97, had recently beendischarged.44Such proof, if unquestioned, would normally be sufficient for usto certify the Brotherhood without an election as the exclusiverepresentative of all the bus drivers for the purposes of collectivebargaining.Here, however, the lack of a Company pay roll orroster of employees against which to check the Brotherhood's mem-bership lists, or to ascertain exactly the total number of bus driversemployed by the Company, the fact that an undetermined numberof the Brotherhood's members are also members of the Amalga-41Petitioner'sExhibit No. 14.42Petitioner'sExhibit No 16."Petitioner'sExhibit No 15.44 These estimates of the total number of bus drivers employed on April 21 and July 12,1937,are admittedly approximations,based on the seniority list of bus drivers employedby Pacific Greyhound Lines, Inc, in June, 1936, and an estimate of the number ofdrivers hired after April 21, 1937.Since the Company failed to appear at the hearingand neither this seniority list nor any more recent roster of names of its bus driverswas intioduced in evidence, it is not possible from the record to ascertain the exactnumbei of the bus drivers employed by the Company either on April 20 or the date of thefiling of the petition. 538NATIONAL' LABOR RELATIONS BOARDmated,45 and the conflicting contentions with regard to the appro-priate unit make impossible such a certification of the BrotherhoodThe Amalgamated, on the other hand, claimed to represent at thetime of the hearing approximately 605 employees of the Company,of whom 302 were bus drivers. These figures represent only theestimate of one of its international officers; the Amalgamated sub-nlitted no list of names ,or records of membership.On September 13, however, after the hearing, the Amalgamatedfiled a motion to reopen the case for the purpose of introducing intoevidence a Master Agreement, completed on September 8 under theagreement of April 21, 1937. In its motion, the Amalgamatedstated that 481 out of 705 drivers, 112 out of 155 employees onStation forces, and 112 out of 126 office employees-a total of 705out of 986 eligible employees-have signed their assent to the MasterAgreement.At the oral argument before the Board on September28, 1937, counsel for the Amalgamated submitted, as an offer ofproof in support of his motion, a copy of the Master Agreementcontaining a 15 page typewritten list of names and a notarizedcertification by the secretary of Division No. 1114 that the typewrit-ten list was a true and a correct list of the employees of the Com-pai y who have approved the Master Agreement and that theoriginal signatures are on file in his office.We hereby deny this motion of the Amalgamated. Since theMaster Agreement itself merely provides that the Company willrecognize the Amalgamated as the representative of its members, theAmalgamated must show either that a majority of the Company'semployees in the unit alleged to be appropriate are members of theAmalgamated or that a majority of such employees have in someother way designated the Amalgamated to represent them for thepurpose of collective bargaining.The offer of proof on the basis ofwhich it seeks to reopen the case shows neither.The petition to which the signatures are affixed reads as follows:We, the undersigned employees of Pacific Greyhound Lines,having read the proposed agreement between .. . Division No.1114 and Pacific Greyhound Lines, pertaining to rules and regu-lations covering rates of pay and working conditions, find thesaid agreement in form and substance to be satisfactory andmeeting with our approval.This is but acquiescence ina fait accompli.It cannot be regardedas indicating that the employees whose names are attached theretoare, or intend to become, members of the Amalgamated, or haveotherwise chosen the Amalgamated to represent them for the purposesof collective bargaining.Further, the Master Agreement, which is45The Amalgamated claimed that more than 15 members of the Brotherhood had signedapplications formembership in the AmalgamatedThe Brotherhood admitted thatbetween four and 12 of its members had become members of the Amalgamated DECISIONS AND ORDERS539an addendum to the agreement of April 21, is subject to the same vicesas that agreement. In the light of the Company's continued activi-ties in encouraging membership in the Amalgamated and discourag-ing membership in the Brotherhood, we cannot in any event considerthat those employees who signed the Master Agreement therebyexpressed their free and untrammelled choice or ratification of repre-sentatives.There is, therefore, no conclusive proof before us that either theAmalgamated or the Brotherhood represents a majority of the busdrivers employed by the Company, or that the Amalgamated repre-sents a majority of any other class of employees. In order to insureto the employees the full benefit of their rights to self-organizationand collective bargaining and otherwise to effectuate the policies ofthe Act, we conclude that the question concerning the representationof the employees of the Company which has arisen can best beresolved by 'an election by secret ballot, to be held on the terms setout in Section IV above.Both Lodge No. 693 and Lodge No. 97 of the Brotherhood agreedat the hearing that in the event that an election should be directed bythis Board they should be designated on the ballot by the name of theBrotherhood only, without specifying either Lodge.We will direct the elections to be held under the direction andsupervision of the Regional Director for the Twentieth Region, whoshall determine in, her discretion the exact times, places, and pro-cedure for giving notice of the elections and for balloting.Weexpressly authorize the use of the United States mail for such pur-poses and the use of agents, if feasible, to journey through theCompany's various territorial divisions to conduct elections at appro-priate places, collecting the votes in sealed envelopes for delivery tothe Regional Director.In accordance with our usual practice, eligibility to vote will bedetermined by employment during the pay roll period immediatelypreceding May 25, the date of the filing of the petition.On the basis of the above findings of fact, the Board makes thefollowing :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of the bus drivers employed by Pacific Greyhound Lines, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 540NATIONAL LABOR RELATIONS BOARDtions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Pacific Greyhound Lines, San Francisco, California, electionsby secret ballot shall be conducted within thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among bus driv-ers employed by and on the regular seniority list of said Companyduring the pay roll period immediately preceding May 25, 1937, todetermine whether they desire to be represented by Brotherhood ofLocomotive Firemen and Enginemen or Amalgamated Association ofStreet, Electric Railway, and Motor Coach Employees of Americafor the purpose of collective bargaining, or by neither.MR. EDWIN S. SMITH, dissenting :The only labor organization free of the influence of the Companyis the Brotherhood. If the Amalgamated were not, in this instance,the recipient of the Company's illegal favors, I should examine seri-ously its contention that the bus drivers should be merged in a largerbargaining unit.As it is, the bus drivers have carried on the organi-zational fight against heavy company odds for ?their own group.There are good arguments for separate bargaining by this class ofworkers.Under all the circumstances of this case, I think the busdrivers should be declared to be the appropriate bargaining unit.[BANE TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 23, 1937On December 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above entitled proceeding, the election to be held within thirty(30) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Twentieth Region (SanFrancisco, California).The Board, having been advised by theRegional Director for the Twentieth Region, that a longer periodwithin which to hold the election is necessary, hereby amends theDirection of Election issued on December 16, 1937, by striking there-from the words "within thirty (30) days from the date of thisDirection" and substituting therefor the words "within fifty (50)days from the date of this Direction."0 DECISIONS AND OItDi;ItS[SAME TITLE541AMENDMENT TO DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONJanuary 02, 1938On December 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and a Direction of Election,and on December 23, an Amendment to the Direction of Electionin the above-entitled proceeding.The Decision and Direction ofElection, as amended, provide that elections by secret ballot beheld within fifty (50) days among bus drivers employed by and onthe regular seniority list of Pacific Greyhound Lines during thepay roll period immediately preceding May 25, 1937, to determinewhether they desire to be represented by Brotherhood of Locomo-tive Firemen and Enginemen or Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America for thepurpose of collective bargaining, or by neither.On January 15, the Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America filed a motion fora rehearing and a petition to modify the Decision and Direction ofElection.In its petition the Amalgamated prays that the Boardamend its Decision and Direction of Election (1) by changing thedate by which the eligibility of voters is to be determined fromMay 25, 1937, to December 15, 1937, and (2) by striking therefrom,wherever they occur, the words "or by neither".On January 21, the Brotherhood of Locomotive Firemen andEnginemen filed with the Board a letter stating that in order toprevent further delay it would not oppose the change in the date ofeligibility for voters from May 25, 1937, to December 15, 1937.Sincethis change is satisfactory to both unions, the Board hereby amendsitsDecision,Direction of Election, and Amendment to Directionof Election by striking therefrom, wherever they occur, the words"during the pay roll period immediately preceding May 25, 1937,"and substituting therefor the words "during the pay roll periodimmediately preceding December 15, 1937."InMatter of Interlake Iron CorporationandAmalgamatedAsso-ciation of Iron, Steel and Tin Workers of North America, LocalNo. 1657,46we discussed in detail the problems arising in connectionwith the use of the words "or by neither."For the reasons thereinstated, the petition in the instant case to amend the Decision andDirection of Election by striking therefrom the words "or by neither"is hereby denied.Upon consideration, the Board hereby also denies the motion of theAmalgamated for a rehearing and affirms its decision.46 4 N.L. R. B. 55.